TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00378-CV


Cedars Entertainment, L.P., Appellant

v.

Wynona J. Winters as Trustee of Barnett 2005 Family Trust, Appellee




FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT
NO. 07-05-5961, HONORABLE STEPHEN ELLIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Cedars Entertainment, L.P. has filed its Unopposed Motion to Dismiss Appeal.  We
grant the motion and dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed on Appellant's Motion
Filed:   June 19, 2008